Citation Nr: 0208082	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  00-16 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, for the period from June 23, 2000, currently 
rated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946.

This appeal arises from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, that denied an increased 
disability evaluation for post-traumatic stress disorder 
(PTSD), in excess of 30 percent disabling.

When this case was previously before the Board in January 
2002, the Board denied a rating in excess of 50 percent for 
the period ending June 22, 2000, and remanded for further 
development on the question of an increased rating for the 
period beginning January 23, 2000.  The requested development 
has been completed, and the appeal has been returned for 
further review.


FINDINGS OF FACT

1. All identified relevant evidence necessary for disposition 
of the appeal has been obtained.

2. The veteran's PTSD is manifested primarily by 
irritability, partial insight, and disturbing thoughts of 
experiences in WWII, anger, rage, hypervigilance, nearly 
continuous depression, occasionally tangential or 
irrelevant speech, memory impairment, significantly severe 
depression, and nightmares, with difficulty in adapting to 
stressful circumstances, and inability to establish or 
maintain effective or favorable relationships with people, 
productive of major impairment.

3. The veteran's PTSD is not manifested by such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

The schedular criteria for a rating  of 70 percent for PTSD, 
from June 23, 2000, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991& Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.126, 4.130 and Part 4, Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent to the issue on appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (as amended); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(as amended); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist under 
the VCAA.  In reaching this conclusion, the Board notes that 
the RO has collected all identified medical records.  The 
veteran was provided notice of the applicable laws and 
regulations in rating decisions and statements of the case, 
and there is no indication in the record that there is any 
additional evidence that has not been associated with the 
claims file.  The RO notified him of what type of evidence it 
would help to obtain, and what he needed to do to identify 
such evidence, in a January 2002 letter.

Thus the Board finds that VA has satisfied its duties to 
notify and to assist the veteran, and further development and 
expending of VA's resources is unwarranted.  Adjudication of 
this appeal, without remand to the RO for further 
consideration under the new law, poses no risk to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (to the same effect).

Background

Review of the claims file reveals that the veteran has been 
followed at the VA for PTSD, as well as several unrelated 
conditions.  Medications, individual therapy, and group 
psychotherapy have been recommended for his PTSD, but the 
veteran has not participated in group psychotherapy because 
he avoids crowds, and felt group therapy was useless to him.

In March 2000 outpatient treatment notes, the veteran 
reported being depressed, with no suicidal or homicidal 
feelings.  He discontinued medications for PTSD because his 
intuition told him to.  He expressed anxiety about his 
unsuccessful marriages and being at a loss since leaving the 
service.  He reported 2-3 hours sleep at night, with 
occurrence of flashbacks.  In April 2000, he reported 
feelings of getting weaker emotionally with age, and 
experiencing "spells of pretty severe depression" during 
which his brother helped calm him down.  His medication for 
PTSD was increased.

In May 2000 outpatient treatment notes, the examiner reported 
that the veteran constantly invalidated any attempts to 
improve his condition, and was not receptive to therapy, 
refusing group therapy.  The veteran reported dwelling on 
wartime experiences and having spells of severe depression, 
occasional crying, situational and spontaneous irritability 
with others, difficulty dealing and interacting with people, 
and anxiety.  There was improved sleep with medication.  He 
denied hallucinations, delusions, but complained of appetite 
loss and increasing flashbacks.  He reportedly had a very 
negative attitude about his situation, but denied any 
suicidal ideation.  The veteran admitted to discontinuing his 
medications with the exception of those prescribed for sleep.

In a June 23, 2000, outpatient treatment note, the veteran 
complained of anxiety and irritability, but denied suicidal 
ideation, hallucinations, and delusions.  The veteran was not 
working out as much as he used to, appetite was depressed, he 
was losing weight, and was persistently depressed.  The 
examiner quoted the veteran's statements that in general he 
has been "getting worse... my tolerance and patience have been 
diminishing."  His sleep was also getting worse.  His PTSD 
medication was increased.  Medical records from June through 
September 2000 were for unrelated conditions.  He appeared 
without an appointment at the psychiatrist's office in 
October 2000, for medication, having missed one previous 
appointment and canceled another.  He did not stay.

In January 2002, the Board denied an increased rating in 
excess of 50 percent for the period to June 22, 2000, and 
remanded the case for further development on the issue of an 
increased rating for the period after June 23, 2000.  

The veteran submitted statements in February 2002, in which 
he indicated that his condition has worsened drastically and 
escalated, and that he feared his own thoughts.  

On March 2002 VA examination, the veteran complained of 
trouble falling asleep, daily nightmares, and intrusive 
thoughts of the war.  He reported increasing anger, isolation 
and startle response.  His speech was tangential and 
irrelevant at times, with ruminations of the war.  The 
examiner noted that he was significantly depressed.  His 
memory and intellect were noted as showing early signs of 
decline.  However, he was not out of touch with reality, and 
had no significant impairments in remote memory or 
concentration.

Although the examiner stated that the symptoms have remained 
relatively the same over the last three or four years since 
the previous examination, yet the examiner also noted an 
overall clinical impression of an increase in severity to 
moderately severe to severe PTSD, which dominates every area 
of the veteran's life, including the occupational, social and 
psychological/emotional.  GAF score was estimated at 40 to 
45.  The examiner noted that there was some indication of 
cognitive drift.

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When evaluating the level of 
disability for the mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The veteran's service-connected PTSD is currently rated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 of VA's Schedule for Rating Disabilities (Rating 
Schedule).  Under this diagnostic code a 50 percent rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotype speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and ineffectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. Part 
4, Diagnostic Code 9411.  The Board notes that Diagnostic 
Code 9411 requires, for the 50 percent rating, that the 
occupational and social impairment with reduced reliability 
and productivity be "due to such symptoms as...."  It does 
not require that a majority of the listed symptoms be 
present.

A longitudinal review of the evidence shows that most of the 
medical evidence indicates that symptoms are moderately 
severe to severe for this period. The evidence reveals that 
the veteran has a GAF of 40 or psychiatric symptoms that 
produce major impairment in social or occupational 
functioning.

A GAF score of 31-40 indicates the examinee has some 
impairment in reality testing or communication (e.g. speech 
is at times illogical, obscure, or irrelevant), or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  See Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
("DSM-IV").  A GAF score higher than 41 indicates serious 
impairment.

Under provisions of the rating schedule, a 70 percent rating 
is warranted where the evidence demonstrates deficiencies in 
most areas (such as work, school, family relations, judgment, 
thinking, or mood) if those deficiencies are caused by 
symptoms that are generally more serious than the symptoms 
listed under the 50 percent rating.  The evidence in this 
case reflects some such deficiencies in work, family 
relations, judgment, thinking, and mood. 

The record shows that the veteran's PTSD is chronic and 
moderately severe to severe, with GAF scores between 40-45, 
showing serious to major impairment.  The veteran has been 
shown to experience difficulty falling and staying asleep, 
avoidance of people and crying spells.  He refuses to go to 
group therapy because he is emotionally labile around combat 
issues relative to other combat veterans, and feels it will 
be useless to him.  In March 2002, the examiner noted that  
he was significantly depressed, and his memory and intellect 
appear to be undergoing signs of early decline.  His speech 
was affected.

While the most recent VA examination shows that the veteran's 
PTSD is moderately severe to severe, and there has been some 
decline in his memory, intellect, and increase in depression, 
irritability, and anger, yet the evidence does not show many 
of the psychiatric symptoms noted in the above-noted criteria 
for establishing entitlement to an evaluation in excess of 50 
percent for PTSD.  However, looking at the overall evidence 
in relation to his lowered GAF scores, the Board finds that 
the evidence is essentially in equipoise as to whether or not 
the veteran's psychiatric symptoms more nearly approximate 
the criteria for a 70 percent rating.  Under the 
circumstances, the Board has resolved this matter in favor of 
the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  There is no evidence 
that the veteran experiences total occupational and social 
impairment.  Thus the preponderance of the evidence is 
against the assignment of a rating in excess of 70 percent 
for this disorder.

Accordingly, the Board finds that the evidence supports 
granting an increased evaluation of 70 percent for the 
veteran's PTSD under the criteria of diagnostic code 9411.  
The preponderance of the evidence is against the assignment 
of a rating in excess of 70 percent for this disorder under 
the same criteria.  Since the preponderance of the evidence 
is against the assignment of a rating in excess of 70 percent 
for PTSD, the benefit of the doubt doctrine is not for 
application with regard to this matter.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation of 70 percent is granted for PTSD, 
from June 23, 2000,
subject to the regulations applicable to the payment of VA 
monetary benefits


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

